DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “when the air filter portion is removably coupled to the fan portion, the second inlet is mechanically closed” renders the claim indefinite. It is not clear whether this limitation is meant 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655).
Regarding claim 1, Jung (US 2019/0264948), with an effective filing date of 2/26/2016, teaches an air treatment system (Title) comprising: a fan module (Figs. 22-24 flow adjusting device 300), the fan module including: an intake having at least a first inlet to receive air (inlet connecting second case 201 to the flow adjusting device); a motor to generate airflow from the received air (motor 265); the nozzle being configured to rotate about a first rotational axis to direct the generated airflow from the second side of the fan body toward a region of interest in a surrounding environment (Figs. 16-21 and 24 flow adjusting device 300; Paragraphs [0055], [0144], [0165]); an air filter module to couple to the fan module, the air filter module having at least one output port to fluidly couple to the first inlet of the fan module to provide filtered air directly from the air filter module to the first inlet of the fan portion (Figs. 
Chu (US 2016/0184753) teaches an air cleaner with a humidifier module and a fan/air filter module (Figs. 13 and 14) wherein the humidifier module has an outlet that outputs humidified air outside the treatment system (Paragraph [0167] humidifier 400E can be in first duct 71E with outlets at first air flow path 120E). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that the first blowing device in first housing 101 has a humidifier to output humidified air outside the system as taught by Chu. One would have been motivated to do so to better condition and control the air quality of the surrounding target area to arrive at an improved air cleaning and treatment device.
Regarding the limitation that the outputted airflow travels from the first side to the second side of a fan body: Stewart (US 2016/0238039) teaches an air treatment device having a fan body having a first side and a second side (Fig. 1 fan 10 having nozzle 16 with side proximate outlet 18 side and tapered surface side respectively) as well as a nozzle (outlet 18 of nozzle 16), wherein the nozzle outputs airflow at the first side such that the generated airflow travels to the second side (Coanda surface 32; Paragraph [0078]), wherein the nozzle is configured to rotate about a first axis to direct the generated airflow from the second side of the fan body toward a region of interest (The air flows away from the second side towards an area; Paragraph [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a nozzle rotating about a first axis wherein the nozzle outputs airflow at the first side such that the generated airflow travels to the second side as taught by Stewart. One would have been motivated to do so in order to better control the output of the air to treat a wide variety of locations and directions as desired by the operator. The combination of familiar prior art elements, such as air 
Regarding the limitation that the modules are removably attached and the system is modular: The courts have held that if it were considered desirable for any reason to make two components separable than it would be obvious to do so for that purpose, and therefore an ordinary artisan would be motivated to make the device modular and separable to better clean the device and replace and faulty or broken parts in order to arrive at an improved air cleaner. See MPEP 2144.04(V)(C). Furthermore, Law (US 2012/0180655) teaches a modular air system (Fig. 1, Paragraph [0073]) and an ordinary artisan would have been motivated to modify Jung such that it is modular as taught by Law before the effective filing date of the claimed invention to arrive at the claimed invention in order to better control the operation of the device to arrive at more versatile and effective air treatment system.
Regarding claim 3, Jung teaches the modules are coupled end-to-end collectively to form a vertical stack (Fig. 23 shows this).
Regarding claim 4, Jung appears to be silent with regards to an electrical bus. 
Law (US 2012/0180655) teaches the air filter module includes a bus to electrically couple to the fan module, and wherein the humidifier module electrically couples to the fan module by way of the bus provided by the air filter module (Paragraphs [0084], [0087] teach the CPU of the units communicating via wired transmitting of signals through input/output ports to control the operation of the system, reading on the limitation that there is a bus electrically coupled between modules). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is an electrical bus coupling to the fan module and humidifier module as taught by Law to arrive at the claimed invention. One would have been motivated to do so in order to better control and centralize the operation of the device to arrive at an improved air filter.

Regarding claim 6, Jung further teaches a pan and tilt mechanism to cause the nozzle to rotate about at least a first rotational axis and a second rotational axis to reposition and direct air in a selected direction (Figs. 16-21 and 24 flow adjusting device 300; Paragraphs [0055], [0144], [0165]).
Regarding claim 7, Jung appears to be silent with regards to a network interface module.
Law teaches the fan module includes a network interface module, and wherein the fan module is configured to adjust operation based on wireless communications received via the network interface module from a user device (Paragraphs [0083], [0087] teach a controlling of the system using wireless means which would necessarily require some network interface module in order to operate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a network interface module configured to adjust operation based on wireless communications received via a network from a user device as taught by Law to arrive at the claimed invention. One would have been motivated to do so to allow for remote and wireless operation of the device to arrive at more convenient and efficient air cleaner.
Regarding claim 18, Jung appears to be silent with regards to an electrical bus.
Law (US 2012/0180655) teaches the air filter module includes a bus to electrically couple to the fan module, and wherein the humidifier module electrically couples to the fan module by way of the bus provided by the air filter module (Paragraphs [0084], [0087] teach the CPU of the units communicating via wired transmitting of signals through input/output ports to control the operation of the system, reading on the limitation that there is a bus electrically coupled between modules). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655) in view of Aery (US 2014/0020561).
Regarding claim 2, Jung teaches the humidifier portion can output externally (see rejection of claim 15), but appears to be silent with regards to a second inlet.
Aery (US 2014/0020561) teaches a segmented and stacked air filter device (title) wherein the fan portion has a first and second inlet, the second inlet capable of being closed off (Fig. 3, filter segment 20c abuts against the inlet where air flows 205 enter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a second inlet that is closed as taught by Aery to arrive at the claimed invention. One would have been motivated to do so to allow for more airflow through the device and for further modular operation to arrive at an improved device. The combination of familiar prior art elements, such as air output modules, according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 19, Jung teaches an air treatment system (Title), the air treatment system comprising: a fan portion (flow adjusting device 300 with fan body including fan 330, the base being the structure beneath that), the fan portion including: an intake to receive air from at least one of a first inlet and/or a second inlet (Figs. 22-24 inlet connecting second case 201 to the flow adjusting device); a motor to generate airflow from the air received by the intake (motor 265); a fan body (fan 330); a nozzle 
Chu (US 2016/0184753) teaches an air cleaner with a humidifier module and a fan/air filter module (Figs. 13 and 14) wherein the humidifier module has an outlet that outputs humidified air outside the treatment system (Paragraph [0167] humidifier 400E can be in first duct 71E with outlets at first air flow path 120E) and does so based on the operation of a control unit 30 (Paragraphs [0117]-[0121]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that the first blowing device in first housing 101 has a humidifier to output humidified air outside the system as taught by Chu. One would have been motivated to do so to better condition and control the air quality of the surrounding target area to arrive at an improved air cleaning and treatment device.
Regarding the limitation that the outputted airflow travels from the first side to the second side of a fan body: Stewart (US 2016/0238039) teaches an air treatment device having a fan body having a 
Regarding the limitation that there is a second inlet: Aery (US 2014/0020561) teaches a segmented and stacked air filter device (title) wherein the fan portion has a first and second inlet, the second inlet capable of being closed off (Fig. 3, filter segment 20c abuts against the inlet where air flows 205 enter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a second inlet that is closed as taught by Aery to arrive at the claimed invention. One would have been motivated to do so to allow for more airflow through the device and for further modular operation to arrive at an improved device. The combination of familiar prior art elements, such as air output modules, according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655) in view of Shikii (US 2015/0233598).
Regarding claim 8, Jung appears to be silent with regards to an image sensor.
Shikii (US 2015/0233598) teaches an air treatment device comprising a thermal image sensor that detects thermal image data and sends a control signal to a control unit to determine a direction of the airflow (Abstract, Paragraph [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Jung such that there is an image sensor configured to output thermal image data wherein the fan module determines a direction to provide output air based at least in part on the thermal image data as taught by Shikii to arrive at the claimed invention. One would have been motivated to do so in order to better control the output of treated and conditioned air to arrive at an improved treatment device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655) in view of Hilbig (US 2019/0128553)
Regarding claim 9, Jung appears to be silent with regards to identifying a user with an image sensor.
Hilbig (US 2019/0128553), with an effective filing date of 7/15/2016, teaches an air purification and delivery system (Abstract) that comprises an image capturing device wherein the image is processed in order to recognize a face in said image and determine a location of said face in said region (Paragraph [0011]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Jung such that there is an image capturing device configured to output image data, identifying at least one user in an environment based on the image data as taught by Hilbig to arrive at the claimed invention. One would have been motivated to do so in order to personalize an air treatment based on a user present in the area to arrive at an improved treatment device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details. 
Regarding claim 10, Hilbug further teaches the at least one user is identified based on a facial recognition algorithm (Paragraphs [0011], [0019]; processing arrangement processing the image). This feature has already been incorporated into the primary reference and proven obvious and as such no further analysis is needed. 
Regarding claim 11, Hilbug further teaches the fan module adjusts at least one operational parameter based on a user profile associated with the at least one identified user (Abstract, Paragraphs [0011], [0019]-[0020]; the processing arrangement can determine a breathing parameter of a person 
Regarding claim 12, Hilbug further teaches the at least one operational parameter comprises at least a fan speed and an output direction for output air (Abstract, Paragraphs [0011], [0019]-[0020]). This feature has already been incorporated into the primary reference and proven obvious and as such no further analysis is needed.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655) in view of Sevy (US 2014/0294667).
Regarding claim 13, Jung appears to be silent with regards to a fragrance diffuser. 
Sevy (US 2014/0294667) teaches a modular air purification and aroma diffuser (Abstract) that comprises a fragrance diffuser configured to produce at least one predefined fragrance (Paragraphs [0009], [0034]-[0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Jung such that there is a fragrance diffuser configured to produce at least one predefined fragrance as taught by Sevy to arrive at the claimed invention. One would have been motivated to do so in order to produce a pleasant odor in the area to be treated to arrive at an improved air treatment device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Regarding claim 14, Sevy further teaches that the fragrance diffuser electrically couples to a fan module (Paragraphs [0009], [0025]).

15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039).
Regarding claim 15, Jung teaches an air treatment system comprising: a fan portion having a base and a fan body (fan body including fan 330, the base being the structure beneath that), the fan portion including: an intake to receive air from at least a first inlet, the first inlet disposed on a bottom surface of the base (Figs. 22-24 inlet connecting second case 201 to the flow adjusting device); a motor to generate airflow from the air received by the intake (motor 265); and a nozzle to output the generated airflow, the nozzle being configured to rotate about a first and second rotational axis to direct the generated airflow from the second side of the fan body toward a region of interest in a surrounding environment (Figs. 16-21 and 24 flow adjusting device 300; Paragraphs [0055], [0144], [0165]); an air filter portion having a first end coupled to the bottom surface of the base and a second end to couple to a third portion (Figs. 22-24 second blowing device having second filter 220, with blowing device beneath that), the first end of the air filter portion having at least one output port fluidly coupled to the first inlet of the fan portion to provide filtered air directly from the air filter portion to the first inlet of the fan portion (second blowing device 200 outputs directly into the inlet of the portion above it); and Page 4 of 13EUP0814US2the third portion coupled to the second end of the air filter portion, the portion having an outlet to output air from the module outside of the modular air treatment system (Fig. 23 best shows this). Jung appears to be silent with regards to a humidifier and the airflow traveling from a first side to a second side of a fan body.
Chu (US 2016/0184753) teaches an air cleaner with a humidifier module and a fan/air filter module (Figs. 13 and 14) wherein the humidifier module has an outlet that outputs humidified air outside the treatment system (Paragraph [0167] humidifier 400E can be in first duct 71E with outlets at first air flow path 120E). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that the first 
Regarding the limitation that the outputted airflow travels from the first side to the second side of a fan body: Stewart (US 2016/0238039) teaches an air treatment device having a fan body having a first side and a second side (Fig. 1 fan 10 having nozzle 16 with side proximate outlet 18 side and tapered surface side respectively) as well as a nozzle (outlet 18 of nozzle 16), wherein the nozzle outputs airflow at the first side such that the generated airflow travels to the second side (Coanda surface 32; Paragraph [0078]), wherein the nozzle is configured to rotate about a first axis to direct the generated airflow from the second side of the fan body toward a region of interest (The air flows away from the second side towards an area; Paragraph [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a nozzle rotating about a first axis wherein the nozzle outputs airflow at the first side such that the generated airflow travels to the second side as taught by Stewart. One would have been motivated to do so in order to better control the output of the air to treat a wide variety of locations and directions as desired by the operator. The combination of familiar prior art elements, such as air output modules, according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 17, Jung further teaches the three portions are coupled together in a vertical stack (Fig. 23 shows this).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Aery (US 2014/0020561).

Aery (US 2014/0020561) teaches a segmented and stacked air filter device (title) wherein the fan portion has a first and second inlet, the second inlet capable of being closed off (Fig. 3, filter segment 20c abuts against the inlet where air flows 205 enter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Jung such that there is a second inlet that is closed as taught by Aery to arrive at the claimed invention. One would have been motivated to do so to allow for more airflow through the device and for further modular operation to arrive at an improved device. The combination of familiar prior art elements, such as air output modules, according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0264948) in view of Chu (US 2016/0184753) in view of Stewart (US 2016/0238039) in view of Law (US 2012/0180655) in view of Aery (US 2014/0020561) in view of Hilbig (US 2019/0128553)
Regarding claim 20, Jung appears to be silent with regards to means for identifying a user and adjusting operation based on the user.
Hilbig, with an effective filing date of 7/15/2016, teaches an air purification and delivery system (Abstract) that comprises an image capturing device wherein the image is processed in order to recognize a face in said image and determine a location of said face in said region (Paragraph [0011], Paragraphs [0011], [0019]; processing arrangement processing the image). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Jung such that there is an image capturing device configured to output image data, identifying at least one user in an environment based on the image data as taught by Hilbig to arrive at 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796